Title: From Thomas Jefferson to Benjamin Franklin Bache, 26 December 1795
From: Jefferson, Thomas
To: Bache, Benjamin Franklin



Dear Sir
Monticello Dec. 26. 1795.

Mr. Crosby writes me he has bespoke from you a set of your papers for the present year to be bound up and forwarded to me after the end of the year as usual. Independant of this I shall be glad to become your subscriber from the 1st. day of this month for another set to be forwarded to me by post. As some of these will miscarry, I shall hope that on forwarding to you at the end of the next year a list of the papers wanting you will be so good as to furnish them at the pro ratâ price that I may have the whole year bound up here. I now inclose you an order on Mr. Barnes, 3d. street, South, for a year’s subscription. The papers  from the 1st. day of this month till you recieve this, to be forwarded by the first post.
I sent off your gong as early last spring as I thought the navigation safe; but the directions I gave from anxiety to get it safe to you were so particular that they have retarded it’s passage. It got safely to Colo. Gamble’s hands in Richmond some time ago, under a charge to send it by some Captain of a vessel resident in Philadelphia. I hope by this time you will have recieved it, tho’ I have not heard of it’s leaving Richmond. When are we to see the new edition of Dr. Franklin’s works? The delay gives me apprehensions. I am with great esteem Dr. Sir Your most obedt. servt

Th: Jefferson

